DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Adhesive elements in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites,  “(measured at 23°C and 50% relative atmospheric humidity).”  It’s unclear whether the recitations with the parenthesis are intended to be within the scope of the claim.  It appears they are not intended to be positively required and will be interpreted as such.
Re claim 11, claim 11 recites, “(measured at 23°C and 50% relative atmospheric humidity).”  It’s unclear whether the recitations with the parenthesis are intended to be within the scope of the claim.  It appears they are not intended to be positively required and will be interpreted as such.
Re claim 14,
Re claim 15, claim 15 recites, “(measured at 23°C and 50% relative atmospheric humidity).”  It’s unclear whether the recitations with the parenthesis are intended to be within the scope of the claim.  It appears they are not intended to be positively required and will be interpreted as such.
Claim(s) 2-10, 12-13 and 16 is/are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (“Weiss”) (US 2013/0000232) in view of FR2708030.
Re claim 1, Weiss discloses a sash profile (16) comprising:
a glass packet (13) comprising a plurality of glass plates (12, 27, [0032]);
a reinforcing element (10) which is composed of polymer ([0038]), 

wherein the reinforcing element (10) is installed at least partially under (Fig. 1) an entire contact area (of 13 on 16) of the glass packet (13) on the sash profile (16), 
a substance-to-substance join (via 22a and 25)  between the reinforcing element (10) and the glass packet (13) is provided by means of the at least two adhesive elements (22a, 25),
but fails to disclose the at least two adhesive elements have an E modulus of at least 100N/mm2 (measured at 23°C and 50% relative atmospheric humidity).
However, FR2708030 discloses the at least two adhesive elements have an E modulus of at least 100 N/mm2 (bottom of page 2 of English translation) (measured at 23°C and 50% relative atmospheric humidity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with the at least two adhesive elements have an E modulus of at least 100N/mm2 (measured at 23°C and 50% relative atmospheric humidity) as disclosed by FR2708030 in order to increase the strength and the rigidity of the connection, as an increased E modulus will increase the strength of the bond between connected elements.  In addition, ISO 37 is a known standard, and E modulus is readily calculable, and thus, a person of ordinary skill would know to design the E modulus of an adhesive, as desired, to fit the needs of the connection.  
Re claim 2, Weiss as modified discloses the sash profile as claimed in claim 1, wherein the reinforcing element (10) is angled (10 is L-shaped) so that a part (22) of the reinforcing element (10) is arranged on a face side (side of 13) of the glass packet (13) 
Re claim 4, Weiss as modified discloses the sash profile as claimed in claim 1, wherein one of the at least two adhesive elements (22a, 25) is arranged in a region of an edge of a rear side (rear side of 13, see Fig. 1) of the glass packet (13) between the glass packet (13) and the reinforcing element (10).
Re claim 5, Weiss as modified discloses the sash profile as claimed in claim 1, wherein one of the at least two adhesive elements (22a, 25) is arranged in a region of an  edge of the face side (face side of 16, as 22a and 25 both wrap around the corner)  of the glass packet (13) between the glass packet (13) and the reinforcing element (10).
Re claim 6, Weiss as modified discloses the sash profile as claimed in claim 1, wherein the reinforcing element (10) comprises a thermoplastic ([0038]) polymer ([0038]).
Re claim 7, Weiss as modified discloses the sash profile as claimed in claim 6, and in a second embodiment, discloses wherein the reinforcing element (10) further comprises fibers ([0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with the second embodiment of Weiss wherein the reinforcing element additionally contains fibers in order to allow for flexibility and folding into place during installation ([0046]).  
Re claim 8, Weiss as modified discloses the sash profile as claimed in claim 7, but fails to disclose wherein the reinforcing element further comprises the fibers in an amount of from 10 to 60% by weight.
In re Aller, 220 F.2d 454, 456.
Re claim 11, Weiss as modified discloses the sash profile as claimed in claim 1, wherein one of the at least two adhesive elements (22a, 25) has an E modulus of at least 160 N/mm2 (FR2708030: bottom of page 2 of English translation) (measured at 23°C and 50% relative atmospheric humidity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with one of the at least two adhesive elements has an E modulus of at least 160 N/mm2 (FR2708030: bottom of page 2 of English translation) (measured at 23°C and 50% relative atmospheric humidity) as disclosed by FR2708030 in order to increase the strength and the rigidity of the connection, as an increased E modulus will increase the strength of the bond between connected elements.  In addition, ISO 37 is a known standard, and E modulus is readily calculable, and thus, a person of ordinary skill would know to design the E modulus of an adhesive, as desired, to fit the needs of the connection.  
Re claim 12, Weiss as modified discloses the sash profile as claimed in claim 1, wherein the glass packet (13) has at least three glass layers (27, 12a-c, [0032] 
Re claim 13, Weiss as modified discloses the sash profile as claimed in claim 1, wherein the reinforcing element (10) is joined directly (Fig. 1) via the at least two adhesive elements (22a, 25) to the glass packet (13) and there is optionally a hollow space adjoining the reinforcing element in a direction of the glass packet (as this language is optional).
Additionally, the language “optionally” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 14, Weiss as modified discloses a process ([0041]) for producing the sash profile (16), as claimed in claim 1 (see above), the process comprising: 
-providing of a hollow profile (16), 
-installing (Fig. 6A-6C) the reinforcing element (10) on the hollow profile (16), 
- installing (Fig. 6A-6Cthe at least two adhesive elements (22a, 25) on the reinforcing element (10), and
 -contacting (Fig. 1) the at least two adhesive elements (22a, 25) with the glass packet (13) to form the substance-to-substance join (Fig. 1) between the reinforcing element (10) and the glass packet (13) via the at least two adhesive elements (22a, 25).
Re claim 15, Weiss discloses a method ([0041]) comprising: applying a combination of adhesive elements (22a, 25) and a reinforcing element (10) to a sash 
but fails to disclose the adhesive elements have an E modulus of at least 100 N/mm2 (measured at 23°C and 50% relative atmospheric humidity).
However, FR2708030 discloses the adhesive elements have an E modulus of at least 100 N/mm2 (bottom of page 2 of English translation) (measured at 23°C and 50% relative atmospheric humidity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss with the adhesive elements have an E modulus of at least 100 N/mm2 (measured at 23°C and 50% relative atmospheric humidity) as disclosed by FR2708030 in order to increase the strength and the rigidity of the connection, as an increased E modulus will increase the strength of the bond between connected elements.  In addition, ISO 37 is a known standard, and E modulus is readily calculable, and thus, a person of ordinary skill would know to design the E modulus of an adhesive, as desired, to fit the needs of the connection.  
Re claim 16, Weiss as modified discloses the sash profile as claimed in claim 1, but fails to disclose wherein the reinforcing element covers at least 70% of the entire contact area of the glass packet on the sash profile.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss wherein the reinforcing element covers at least 70% of the entire contact area of the In re Aller, 220 F.2d 454, 456.

Claim(s) 3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (“Weiss”) (US 2013/0000232) in view of FR2708030 and WO2012/131375.
Re claim 3, Weiss as modified discloses the sash profile as claimed in claim 1, and a side joined to the at least two adhesive elements (the side of 10 which contacts 22a and 25), but fails to disclose wherein the reinforcing element is coated with an adhesion-promoting material on a side joined to the at least two adhesive elements.
However, WO2012/131375 discloses wherein the reinforcing element (Weiss: 10) is coated with an adhesion-promoting material (page 2 of English translation) on a side joined to the at least two adhesive elements (the side of 10 facing 22a and 25 in Weiss).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss wherein the reinforcing element is coated with an adhesion-promoting material on a side joined to the at least two adhesive elements as disclosed by WO2012/131375 in order to obtain adequate adhesion of the elements which is not hazardous to the environment, thus providing a more rigid and secure bond.    
Re claim 9, Weiss as modified discloses the sash profile as claimed in claim 6, but fails to disclose wherein the thermoplastic polymer is enveloped by a material which is made of a polymer which is different from the thermoplastic polymer.
However, WO2012/131375 discloses a coating (14a, 14b, Page 2) which is made of a polymer (page 2-3) that is different from the thermoplastic polymer (Weiss: [0038]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss wherein the reinforcing element is coated with a coating which is made of a polymer (page 2-3) that is different from the thermoplastic polymer as disclosed by WO2012/131375 in order to obtain adequate adhesion of the elements which is not hazardous to the environment, thus providing a more rigid and secure bond.    
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sash profile of Weiss wherein coating is enveloped (by coating all sides instead of just one, as coating all sides of the reinforcing element forms an envelope) in order to promote adhesion on all sides, instead of just one side.      
Re claim 10, Weiss as modified discloses the sash profile as claimed in claim 1, but fails to disclose wherein on of the at least two adhesive elements is based on a free-radically curable two-component acrylate or methacrylate adhesive composition.
However, WO2012/131375 discloses wherein one of the at least two adhesive elements is based on a free-radically curable (page 8 line 19-page 9 line 5) two-component acrylate or methacrylate adhesive composition (page 29 line 17-18).
.    

Response to Arguments 
Objections to the Specification (IDS):  Applicant’s argument with respect to the specification objections is persuasive and objection to the specification is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is partially persuasive and rejection of the claims pursuant to 35 USC 112 is hereby partially withdrawn but for those which remain in the above rejection.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that Weiss does not disclose a substance to substance join between the reinforcing element and the glass packet.  Applicant argues element 25 is a heel bead for adhering and sealing the glass subassembly to the frame member, not to 10.  Applicant argues that the heel bedad 25 is not even disposed between the reinforcing element and the glass packet.  This is not a feature which is claimed.  The claims do not recite any juxtaposition of the adhesive with respect to the reinforcing 
Next, Applicant argues that it would not be obvious to modify Weiss with the cited features of FR2708030.  In support, Applicant argues that “the arrangement of FR2708030 is entirely different form that of Weiss.”  Applicant argues that tensile loads of Weiss are transferred from the glass assembly to the frame, not taken by the panes themselves.  There are no claimed features directed to any tensile loads.  Moreover, FR2708030 is not relied upon in any manner regarding its “arrangement.”  It is solely relied upon as disclosing material properties of the adhesives.  Applicant further argues that Weiss teaches that its adhesives must exhibit adequate adhesion and sealing.  However, regardless of what Weiss teaches for its own invention, modifying Weiss with the adhesives material characteristics of FR2708030 would have been obvious for the reasons provided above. In other words, such  a modification would provide those benefits discussed above.  

Next, Applicant argues that the proposed modification would result in heavily stiffened adhesive by which a sealing effect would no longer be guaranteed.  This is a conclusory statement not provided by any evidence. Regardless, even if a sealing effect were not guaranteed, such a lack of a guarantee does not preclude a sealing effect altogether.  Still, Weiss would be capable of providing a seal and adhesion, albeit with a stiffer adhesive.   
Applicant’s arguments concerning the new claim and dependent claims are addressed in the above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/